DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


2.		Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,986,586.  This is a statutory double patenting rejection.
Claim 1 is directed to the same invention as that of claim 1 of commonly assigned U.S. Patent No. 10,986,586.  The issue of priority under pre-AIA  35 U.S.C. 102(g) and possibly pre-AIA  35 U.S.C. 102(f) of this single invention must be resolved.
Since the U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300), the assignee is required to state which entity is the prior inventor of the commonly claimed subject matter. A terminal disclaimer has no effect in 
Failure to comply with this requirement will result in a holding of abandonment of this application.
		More specifically, the claim 1 of the U.S. Patent (10,986,586) is the exact same elements, exact same results, and exact same function as claim 1 of the present application filed on April 16, 2021.

For claims comparison with US Patent 10,986,586;

Instant Application
U.S Patent 10,986,586
1. A method comprising:
receiving, by a device, a downlink cell-specific signal block configuration;
receiving, by the device, a downlink user equipment (UE)-specific reference signal configuration;
determining, by the device, that a path loss estimation of a channel is based on a path loss reference signal, the path loss reference signal being one of a downlink cell-specific signal block corresponding to the downlink cell-specific signal block configuration or a UE-specific reference signal corresponding to the downlink UE-specific reference signal configuration; and
determining, by the device, an estimated path loss for the channel based on a received power of the path loss reference signal.

1. A method comprising:
receiving, by a device, a downlink cell-specific signal block configuration;
receiving, by the device, a downlink user equipment (UE)-specific reference signal configuration;
determining, by the device, that a path loss estimation of a channel is based on a path loss reference signal, the path loss reference signal being one of a downlink cell-specific signal block corresponding to the downlink cell-specific signal block configuration or a UE-specific reference signal corresponding to the downlink UE-specific reference signal configuration; and
determining, by the device, an estimated path loss for the channel based on a received power of the path loss reference signal.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Isiam et al. (US 2018/0176948) discloses Uplink Transmission Parameter Selection for Random Access Initial Message Transmission and Retransmission.

Noh (US 2015/0223181) discloses Method and Device for Random Access Power Control.
Siomina et al. (US 2014/0286219) discloses Method and Apparatus for performing Measurements in Adaptive Downlink Power Transmission.
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
J.L
February 25, 2022

John J Lee

	/JOHN J LEE/
Primary Examiner, Art Unit 2649